[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Here the plaintiff is alleging he was injured as a passenger in a vehicle driven by the defendant while she was under the influence of alcohol. The defendant has set up a special defense that the plaintiff was negligent in riding in the vehicle knowing the defendant was intoxicated. Now the plaintiff has moved to strike that defense.
The Supreme Court has stated that an assumption of risk if negligence may be considered by the trier as comparative negligence. Wendland v. RidgefieLd Construction, 190 Conn. 791,797-798. However, the Court has also held that assumption of risk is not a defense to the violation of a statute designed to protect the public. L'Heureux v. Hurley, 117 Conn. 347, 356-358. Section 14-227 of the General Statutes is violated when one operates a motor vehicle on a public highway while under the influence of intoxicating liquor. The protection of the public against injury by drunken drivers is the manifest purpose of the statute.
Accordingly, the motion to strike the special defense is granted.1
/s/ McDonald, J. McDONALD